647 S.E.2d 99 (2007)
STATE
v.
SLOAN AND WOOTEN.
No. 24A07.
Supreme Court of North Carolina.
May 23, 2007.
Nora Henry Hargrove, for Sloan.
*100 Rick Glazier, Fayetteville, for Wooten.
Thomas Meacham, Jr., Assistant Attorney General, C. Branson Vickory, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 22nd day of May 2007 by Attorney General for Extension of Time to File Brief:
"Motion Allowed. Attorney General shall have up to and including the 5th day of July 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 23rd day of May 2007."